Citation Nr: 1019828	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  07-18 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss. 

2.  Entitlement to service connection for diabetes mellitus, 
Type II (DM).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1969 to August 
1977 and from September 1990 to September 1991. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which granted service connection for 
bilateral hearing loss and assigned a noncompensable 
evaluation, effective from April 29, 2005, and denied service 
connection for DM.  In March 2010, the Veteran testified at a 
hearing before the undersigned Veterans Law Judge.  

The issue of entitlement to service connection for DM is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's right ear hearing loss is manifested by level 
II hearing, and his left ear hearing loss is manifested by 
level I hearing.    


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.86, Diagnostic 
Code (DC) 6100 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

In regard to his claim for an increased rating for bilateral 
hearing loss, the Veteran is challenging the initial 
evaluation assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided in May 2005 before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Regarding the duty to assist, the RO has obtained the 
Veteran's service and VA treatment records, and provided him 
with a VA examination and a hearing.  There is no indication 
from the claims file that the Veteran has received private 
treatment for his hearing loss, and accordingly, no such 
records could be obtained.  In this regard, the Board notes 
that, at his March 2010 hearing, the Veteran reported that he 
had received no ongoing treatment for his bilateral hearing 
loss.  

The Board also notes that, in Martinak v. Nicholson, 21 Vet. 
App. 447, 455 (2007), the United States Court of Appeals for 
Veterans Claims (Court) held that, in regard to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must also fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  In this case, although the August 2006 VA 
examiner noted that the Veteran has difficulty hearing on the 
phone, while watching television, in restaurants, at family 
gatherings, and during one-on-one conversations, the examiner 
did not specifically address the occupational functioning 
effects caused by the Veteran's bilateral hearing loss.  
However, the Board finds that the Veteran is not prejudiced 
by these examination results.

In this regard, the Board notes that the Court's rationale 
for requiring an examiner to consider the functional effects 
of a Veteran's hearing loss pertained to cases where 
consideration of referral for an extra-schedular rating under 
38 C.F.R. § 3.321(b) might be warranted.  Specifically, the 
Court noted that, "unlike the rating schedule for hearing 
loss, § 3.321(b) does not rely exclusively on objective test 
results to determine whether a referral for an extra[-
]schedular rating is warranted.  The Secretary's policy 
[requiring VA audiologists to describe the effect of a 
hearing disability on a Veteran's occupational functioning 
and daily activities] facilitates such determinations by 
requiring VA audiologists to provide information in 
anticipation of its possible application."  Id.  

While the August 2006 VA examiner failed to address the 
functional effect of the Veteran's hearing loss, the Board 
notes that the evidence of record, including the August 2006 
VA examination report, the Veteran's statements in support of 
his claim, and the March 2010 Board hearing transcript, 
adequately address this issue.  Therefore, while the August 
2006 VA examination is defective under Martinak, the Board 
finds that no prejudice results to the Veteran insofar as the 
functional effects of his hearing loss are adequately 
addressed by the entirety of the record and are sufficient 
for the Board to consider whether referral for an extra-
schedular rating is warranted under 38 C.F.R. § 3.321(b).  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating

The Veteran was initially granted service connection for 
bilateral hearing loss in a September 2006 rating decision 
and was assigned a noncompensable evaluation, effective April 
29, 2005.  The Veteran disagrees with this rating assignment 
and contends that a higher rating is warranted. 

Disability ratings are based on the average impairment of 
earning capacity resulting from a disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  An evaluation of the level of 
disability present includes consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the Veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  However, as discussed below, because 
the level of impairment associated with the Veteran's 
residuals of cyst removal from the right cheek has been 
relatively stable throughout the appeal period, the 
application of staged ratings (i.e., different percentage 
ratings for different periods of time) is inapplicable in 
this case.

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its 
evaluation, the Board considers all information and lay and 
medical evidence of record.  38 U.S.C.A. § 5107(b).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board gives the benefit of the doubt to the 
claimant.  Id.  

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  38 C.F.R. § 4.85, DC 6100.  To evaluate the 
degree of disability from defective hearing, the rating 
schedule requires assignment of a Roman numeral designation, 
ranging from I to XI.  Id.  Pursuant to VA's rating schedule, 
the assignment of a disability rating for hearing impairment 
is derived by a purely mechanical application of the rating 
schedule to the numeric designations derived from the results 
of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Other than exceptional cases, VA 
arrives at the proper designation of hearing loss in each ear 
by mechanical application of Table VI; Table VII is then 
applied to arrive at a rating based upon the respective Roman 
numeral designations for each ear.  Id.  

The Veteran's VA treatment records indicate that his hearing 
was tested in April 2005.  The VA doctor reported that 
puretone audiometry testing revealed normal hearing through 
2000 Hertz, sloping to mild to moderate sensorineural hearing 
loss from 4000 to 8000 Hertz in the right ear; and normal 
hearing through 2000 Hertz, steeply sloping to moderate 
sensorineural hearing loss from 3000 to 8000 Hertz in the 
left ear.  A graph of the April 2005 audiogram has been 
associated with the claims file, but may not be interpreted 
by the Board.  See Kelly v. Brown, 7 Vet. App. 471 (1995) 
(holding that neither the Board nor the RO may interpret 
graphical representations of audiometric data).  The doctor 
also reported that, on the Maryland CNC test, the Veteran 
received a score of 100 percent for the right ear and 96 
percent for the left ear for word recognition.  
	
In August 2006, the Veteran was afforded a VA audiological 
examination, the results of which are as follows, with 
puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
25
35
LEFT
5
10
25
50
55

The average pure tone threshold in the Veteran's right ear 
was 21 decibels, and the average pure tone threshold in his 
left ear was 35 decibels.  On the Maryland CNC test, the 
Veteran received a score of 88 percent for the right ear and 
100 percent for the left ear for word recognition.  As noted 
above, the examiner reported that the Veteran has difficulty 
hearing on the phone, while watching television, in 
restaurants, at family gatherings, and during one-on-one 
conversations.  Based on his examination results, the 
examiner diagnosed the Veteran with mild, sloping steeply 
after 2000 Hertz to moderate, sensorineural hearing loss 
bilaterally.    

The August 2006 examination results equate to an assignment 
of level II hearing for the Veteran's right ear and level I 
for his left ear, which merits a noncompensable rating using 
Table VI.  Table VIA is not available to the Veteran for 
either ear because 1) his pure tone threshold is not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, and 2) his pure tone threshold is not 55 decibels 
or more at each of 1000, 2000, 3000, and 4000 Hertz.  

Finally, the Board notes that, at his March 2010 hearing, the 
Veteran reported that he was not undergoing treatment for his 
hearing loss and that his hearing loss generally did not 
affect his employment as a mailman.  

Although the Veteran contends that a higher rating is 
warranted for his bilateral hearing loss, the disability 
rating schedule is applied mechanically based on the results 
of audiometric testing.  Because the evidence fails to 
establish a compensable rating under DC 6100 at any time 
during the appellate period, the Veteran's claim for an 
increased rating for bilateral hearing loss is denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable.  Ortiz v. Principi, 
274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  

III.  Extraschedular Consideration

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b).  To afford justice in exceptional situations, 
an extraschedular rating can be provided.  38 C.F.R. § 
3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

In this case, the symptoms associated with the Veteran's 
bilateral hearing loss are not shown to cause any impairment 
that is not already contemplated by the rating criteria, and 
the Board finds that the rating criteria reasonably describe 
his disability.  For these reasons, referral for 
consideration of an extraschedular rating is not warranted.  


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The record reflects that, in October 2006, the Veteran filed 
a notice of disagreement (NOD) to the September 2006 rating 
decision that denied service connection for DM.  The Board 
finds that the Veteran's NOD regarding this issue was timely 
filed with the agency of original jurisdiction.  See 38 
C.F.R. §§ 20.201, 20.300, 20.301(a), 20.302(a).  The Board 
acknowledges that, in August 2009, the RO issued an 
additional rating decision in which the RO again denied 
service connection for DM.  Significantly, however, the 
record does not reflect that the RO has issued a statement of 
the case (SOC) in response to the Veteran's October 2006 NOD.  
In such cases, the Board is required to remand the issue to 
the RO for issuance of a SOC.  See Manlicon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing 
the issue of entitlement to service 
connection for DM.  Inform the Veteran 
that in order to complete the appellate 
process for this matter he should submit a 
timely substantive appeal.  If the Veteran 
completes his appeal by filing a timely 
substantive appeal, the matter should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


